The judgment of the court below is reversed upon the ground taken in the dissenting opinion in Healey’s case (29 C. Cls. R., 115), “That where a matter is closed voluntarily without fraud or mistake it must stay closed.” The Supreme Court now holds that “The transaction ivas purely voluntary on the claimant’s part, and while there was a mistake it was mutual and one of law — -a mistake on his part not induced by any attempt to deceive or misrepresentation by the Govern-, ment officials. It is a case of voluntary payment. ”
Mr. Justice Brewer
delivered the opinion of the Supreme Court May 13, 1901.